                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


GARRISON SOUTHFIELD
PARK, LLC,

               Plaintiff,
                                                     Case No. 2:17-cv-783

       vs.                                           Judge Edmund A. Sargus, Jr.

                                                     Magistrate Judge Elizabeth P. Deavers

CLOSED LOOP REFINING AND
RECOVERY, INC., et al.,

               Defendants.

                                            ORDER

       This matter is before the Court on the Motion for Revision of Deadlines in Preliminary

Pretrial Order filed by Plaintiff Garrison Southfield Park LLC1 and Defendants Complete

Recycling Solutions, LLC; Haier America Company, L.L.C.; Micro Center, Inc.; RMG

Enterprise, LLC, and Sony Electronics, Inc. (“the Moving Parties”). (ECF No. 735.)

Defendants Electronic Manufacturers Recycling Management Company (“MRM”) and Samsung

Electronics America, Inc. (“SEA”) have responded in opposition. (ECF Nos. 741, 743.)2 The

Moving Parties have filed a Reply. (ECF No. 748.) For the following reasons, the Motion is

GRANTED.




1
  The motion was filed jointly in this case and in Case No. 2:19-cv-1041 on behalf of both
Plaintiffs.
2
  The Moving Parties represent in their motion that LG Electronics, U.S.A., Inc. also indicated its
objection to the proposed schedule. It does not appear, however, that this party filed a response.
The Moving Parties further represent that the remaining Defendants did not respond to the
invitation to join the motion. (ECF No. 735, at 3.)
                                                 I.

        The Moving Parties assert that the addition of new parties necessitates the requested

revision to the case management schedule.3 They propose the following revisions.

    Events                              Prior Deadlines in              Revised Deadlines
                                        Preliminary Pretrial
                                        Order of 1/22/2020

    Initial Disclosures for New         February 28, 2020               May 31, 2021
    Defendants

    Completion of Factual               March 1, 2021                   January 31, 2022
    Discovery

    Parties’ Designation of Primary     August 14, 2020                 January 31, 2022
    Experts and Subject Matter

    Parties’ Designation of Rebuttal    September 15, 2020              February 28, 2022
    Experts and Subject Matter

    Settlement Conference               March 2021                      February 2022
    (Mediation)

    Primary Expert Reports1             October 16, 2020                March 31, 2022

    Rebuttal Expert Reports             December 4, 2020                April 29, 2022

    Completion of Expert Discovery      N/A                             June 30, 2022

    Dispositive Motions                 April 1, 2021                   July 29, 2022



        MRM objects to the proposed schedule, contending that, given its evident lack of

liability, such a schedule is inequitable and unduly burdensome. As an alternative, MRM


3
  The Moving Parties explain that they are requesting that all primary and rebuttal expert
witnesses be required to submit expert reports pursuant to Fed.R.Civ.P. 26(a)(2)(B). (ECF No.
735, at n. 1.) In its response, MRM states that it does not object to this request. (ECF No. 741,
at n.5.) SEA does not address this issue as the bulk of its brief is devoted to arguing in support
of its request for a hearing to be scheduled on the pending objections to the Kuusakoski
settlement.
                                                 2
proposes the following bifurcated discovery schedule designed to address the issue of liability

first.

   Events                                    Prior Deadlines in                MRM’s Proposed
                                             Preliminary Pretrial              Revised Deadlines
                                             Order of 1/22/2020
                                        Phase I: Liability
   Initial Disclosures for New Defendants    February 28, 2020                 April 16, 2021
   Completion of Factual                     March 1, 2021                     April 15, 2022
   Discovery
   Plaintiffs’ Designation of Primary        August 14, 2020                   April 29, 2022
   Experts and Subject Matter
   Defendants’ Designation of Primary        September 1, 2020                 May 13, 2022
   Experts and Subject Matter
   Plaintiffs’ Designation of Rebuttal       September 15, 2020                May 27, 2022
   Experts and Subject Matter
   Defendants’ Designation of Rebuttal       N/A
   Experts and Subject Matter
   Primary Expert Reports5                   October 16, 2020                  June 27, 2022
   Rebuttal Expert Reports                   December 4, 2020                  July 27, 2022
   Completion of Expert Discovery            March 1, 2021                     December 22, 2022
   Dispositive Motions                       April 1, 2021                     March 22, 2023
   Settlement Conference                     March 2021                        May 2023
   (Mediation)
                                   Phase II: Damages/Allocation
   Proposed Damages Phase Case                N/A                              2 Weeks After
   Management Calendar Motions                                                 Judgment on
                                                                               Dispositive
                                                                               Motions


         According to MRM, it is entitled to twelve months to conduct discovery consistent with

the amount of time afforded to the earlier defendants. MRM asserts that this length of time is

necessary because the scope of discovery has not changed, the discovery conducted to date has

been extremely limited and is largely irrelevant to the allegations directed toward it, and both the

scale and complexity of this CERCLA litigation require it. MRM also contends that its proposed

schedule, requiring the completion of expert discovery and the filing of dispositive motions

before a settlement conference, will facilitate a meaningful discussion at such a conference. SEA

                                                 3
supports MRM’s proposed schedule but requests that the Court order early and regular mediation

and schedule oral argument on the pending Motion for Settlement with the Kuusakoski

Defendants.

       In Reply, the Moving Parties note that they have proposed a schedule spanning

approximately 18 months from the date MRM and SEA filed their answers and that MRM’s

schedule would add an additional ten months to the schedule focused on the issue of liability

alone. Further, they assert that their proposed schedule will not prejudice MRM because MRM

will not be required to wait until the end of discovery or the dispositive motion deadline to file a

dispositive motion on the issue of liability. Additionally, they contend that the prior parties have

undertaken substantial discovery, that all the evidence exchanged to date has been provided to

MRM and SEA, and that the settlements that have been negotiated and filed reduce the amount

of remaining work. The Moving Parties also assert that the case law cited by MRM does not

support its view that the circumstances of this action warrant bifurcation. Finally, with respect to

the timing of mediation, the Moving Parties explain that their proposal that mediation be ordered

to be conducted after the close of fact discovery represents a middle ground between MRM’s and

SEA’s proposals.

                                                     II.

       The Undersigned concludes that the Moving Parties have the stronger arguments here. In

response, MRM and SEA have not demonstrated that their proposed case schedule will either

expedite this case or economize resources. See Moraine Properties, LLC v. Ethyl Corp., No.

3:07-CV-229, 2008 WL 11351579, at *1 (S.D. Ohio Dec. 2, 2008) (denying request for “unique

discovery schedule that would see an early termination of discovery on the issue of whether

Defendant is a potentially responsible party” on same basis). In fact, it appears that quite the



                                                 4
contrary is likely given that their proposed approach minimally would add several months to the

case schedule. Not only that, the proposed bifurcation also lends itself to disputes over whether

certain evidence is relevant to a particular issue. Further, as recognized by the Court in Moraine

when denying a similar motion, courts within the Sixth Circuit appear to have utilized devices

such as a bifurcation of trial rather than a bifurcation of discovery. Id. Additionally, as the

Moving Parties note, while mediation under the schedule adopted here will not take place until

the conclusion of fact discovery, nothing prevents any agreement to mediate at an earlier date as

circumstances evolve. Accordingly, the Moving Parties’ proposed schedule will be adopted in

its entirety with an amendment to reflect a new due date for initial disclosures.

       Finally, to the extent that SEA directs its response to the issue of a hearing on the

settlement with the Kuusakoski Defendants, the Undersigned defers to the District Judge on this

matter and will not consider the issue of scheduling oral argument here.

                                                III.

       For the reasons stated above, the Motion for Revision of Deadlines in Preliminary Pretrial

Order filed by Plaintiff Garrison Southfield Park LLC and Defendants Complete Recycling

Solutions, LLC; Haier America Company, L.L.C.; Micro Center, Inc.; RMG Enterprise, LLC,

and Sony Electronics, Inc. (“the Moving Parties”) (ECF No. 735) is GRANTED. The

Preliminary Pretrial Order dated January 22, 2020 (ECF No. 502) is MODIFIED as follows:

INITIAL DISCLOSURES

Initial disclosures shall be made by JUNE 30, 2021.

DISCOVERY PROCEDURES

All fact discovery shall be completed by JANUARY 31, 2022. All expert discovery shall be
completed by JUNE 30, 2022. For purposes of complying with this order, all parties shall schedule
their discovery in such a way as to require all responses to discovery to be served prior to the cut-
off date, and shall file any motions relating to discovery within the discovery period unless it is

                                                  5
impossible or impractical to do so. If the parties are unable to reach an agreement on any matter
related to discovery, they are directed to arrange a conference with the Court.

DISPOSITIVE MOTIONS

Any dispositive motions shall be filed by JULY 29, 2022.

EXPERT TESTIMONY

Parties to designate primary experts and subject matter by JANUARY 31, 2022. Parties to
designate rebuttal experts and subject matter by FEBRUARY 28, 2022. Primary expert reports
must be produced by MARCH 31, 2022. Rebuttal expert reports must be produced by APRIL 29,
2022. If the expert is specifically retained, the reports must conform to Fed. R. Civ. P. 26(a)(2)(B),
unless otherwise agreed to by the parties. If the expert is not specifically retained, the reports must
conform to Fed. R. Civ. P. 26(a)(2)(C), unless otherwise agreed to by the parties. Pursuant to Fed.
R. Civ. P. 26(b)(4)(A), leave of court is not required to depose a testifying expert.

SETTLEMENT

The parties agree to make a good faith effort to settle this case. The parties understand that this
case will be referred to an attorney mediator, or to the Magistrate Judge, for a settlement conference
in FEBRUARY 2022. In order for the conference to be meaningful, the parties agree to complete
all discovery that may affect their ability to evaluate this case prior to the settlement conference.
The parties understand that they will be expected to comply fully with the settlement order which
requires inter alia that settlement demands and offers be exchanged prior to the conference and
that principals of the parties attend the conference.

       IT IS SO ORDERED.



                                               /s/ Elizabeth A. Preston Deavers______
DATED: June 3, 2021                            ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE




                                                  6
